Cite as 28 I&N Dec. 399 (A.G. 2021)

Interim Decision #4029

Matter of NEGUSIE, Respondent
Decided by Attorney General October 12, 2021
U.S. Department of Justice
Office of the Attorney General

BEFORE THE ATTORNEY GENERAL
Pursuant to 8 C.F.R. § 1003.1(h)(1)(i), I direct the Board of Immigration
Appeals (“Board”) to refer this case to me for review of its decision. The
Board’s decision in this matter is automatically stayed pending my review.
See Matter of Haddam, A.G. Order No. 2380-2001 (Jan. 19, 2001).

399

